American Beacon Advisors, Inc. 4151 Amon Carter Blvd. MD 2450 Fort Worth, TX 76155 May 5, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:American Beacon Funds 1933 Act File No. 33-11387 1940 Act File No. 811-4984 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, American Beacon Funds ("Registrant") hereby certifies (a) that the form of Prospectus used with respect to the Institutional Class and Investor Class of the American Beacon S&P 500 Index Fund of the Registrant does not differ from that contained in Post-Effective Amendment No. 187 (“Amendment No. 187”) to Registrant’s Registration Statement, (b) that the form of Statement of Additional Information used with respect to the Institutional Class and Investor Class of the American Beacon S&P 500 Index Fund of the Registrant does not differ from that contained in Amendment No. 187, and (c) that Amendment No. 187 was filed electronically. If you have any questions concerning the foregoing, please do not hesitate to contact the undersigned at (817) 391-6175. Sincerely, /s/ John Okray John Okray Deputy General Counsel cc:Kathy Ingber, Esq. K&L Gates LLP
